Case: 19-10521      Document: 00515259221         Page: 1    Date Filed: 01/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 19-10521
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       January 6, 2020
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

STEVEN ADAM SEGOVIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:18-CR-117-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Steven Adam Segovia appeals the 175-month sentence imposed after he
pleaded guilty to possession “with intent to distribute 50 grams and more of
methamphetamine (actual).” Citing the rule of Apprendi v. New Jersey, 530
U.S. 466, 490 (2000), Segovia contends that the district court violated his Fifth
and Sixth Amendment rights by basing his guideline sentence on a drug
amount in excess of 300 grams of methamphetamine that was not alleged in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10521     Document: 00515259221     Page: 2   Date Filed: 01/06/2020


                                  No. 19-10521

the indictment and proved to a jury beyond a reasonable doubt.               The
Government moves for summary affirmance, arguing that Segovia’s argument
is foreclosed by United States v. Tuma, 738 F.3d 681 (5th Cir. 2013), and United
States v. Bazemore, 839 F.3d 379 (5th Cir. 2016).
      In Tuma, this court held that a district court may make findings of fact
that increase a defendant’s sentence if those facts do not expose the defendant
to an increased mandatory minimum sentence.            Tuma, 738 F.3d at 693.
Otherwise, a court’s “‘broad sentencing discretion, informed by judicial
factfinding, does not violate the Sixth Amendment.’” Id. (quoting Alleyne v.
United States, 570 U.S. 99, 116 (2013)); cf. also generally Apprendi, 530 U.S. at
490 (holding that, “[o]ther than the fact of a prior conviction, any fact that
increases the penalty for a crime beyond the prescribed statutory maximum
must be submitted to a jury, and proved beyond a reasonable doubt”). Segovia
suggests that the Supreme Court’s decision in Hurst v. Florida, 136 S. Ct. 616,
619-24 (2016), called Tuma into question by invalidating Florida’s capital
sentencing scheme to the extent it required the trial judge, not the jury, to find
sufficient aggravating circumstances to justify the death penalty. He concedes,
however, that in Bazemore this court rejected a similar argument, explaining
that Hurst “applies only to statutory schemes in which judge-made findings
increase the maximum sentence that a defendant can receive.” Bazemore, 839
F.3d at 392-93.
      Segovia was charged and convicted under a statute providing a
minimum sentence of 10 years and a maximum sentence of life in prison for a
crime involving 50 grams or more of methamphetamine.              See 21 U.S.C.
§ 841(b)(1)(A)(viii). Because the charged drug quantity supported Segovia’s
175-month sentence, and the sentence did not exceed the statutory maximum,
the sentence raises no constitutional concerns. See Bazemore, 839 F.3d at 392-



                                        2
    Case: 19-10521    Document: 00515259221    Page: 3   Date Filed: 01/06/2020


                                No. 19-10521

93; Tuma, 738 F.3d at 693. We also note that, in any event, Segovia stipulated
that his crime involved more than 300 grams of methamphetamine.
      Segovia’s contention is clearly foreclosed, such that “there can be no
substantial question as to the outcome of the case.” Groendyke Transp., Inc. v.
Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Accordingly, the Government’s
motion for summary affirmance is GRANTED, and the judgment is
AFFIRMED. The Government’s alternative motion for additional time for
briefing is DENIED.




                                      3